Title: To Thomas Jefferson from Washington Boyd, 5 November 1806
From: Boyd, Washington
To: Jefferson, Thomas


                        
                            Nov. the 5. 1806.
                        
                        Recd. of Thomas Jefferson President of the united States twenty dollars being the amount of the fifth Instalment of his Subscription to the Washington Public School Institution
                        
                            
                        Washington Boyd
                     
                     treasur. W. P. S. I
                        
                    